DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US 10945048B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are broader in scope and all the elements of the claims read on the claims of U.S. Patent No. 10945048B2.   
Current Application 17/196,760                                           U.S. Patent No. 10945048B2
1. A method for operating a programming receiver, the method comprising: displaying, by the programming receiver, a sequence of recorded video content comprising a video presentation and a plurality of segments of interstitial content; receiving, at the programming receiver, a command to skip one of the plurality of segments of interstitial content; and presenting a screen comprising an auxiliary media object associated with the one of the plurality of segments of interstitial content, the screen requesting confirmation to skip the one of the plurality of segments of interstitial content in the sequence.

2. The method of Claim 1, further comprising: in response to presenting the screen, receiving a second command to confirm skipping the one of the plurality of segments of interstitial content; omitting the one of the plurality of segments of interstitial content during displaying the sequence of recorded video content, based on the second command; and when a second one of the plurality of segments of interstitial content is next in the sequence of recorded video content, presenting a second screen requesting a second confirmation to skip a second one of the plurality of segments of interstitial content.

3. The method of Claim 2, wherein, when a second one of the plurality of segments of interstitial content is not next in the sequence of video content, the method further comprises: determining that a segment of the video presentation is next in the sequence of recorded video content; and when the one of the plurality of segments of interstitial content is omitted, advancing the sequence during playback by presenting the segment.

4. The method of Claim 1, further comprising: in response to presenting the screen, receiving a second command to decline skipping the one of the plurality of segments of interstitial content; displaying the one of the plurality of segments of interstitial content, based on the second command; and when a second one of the plurality of segments of interstitial content is next in sequence of the video content, presenting a second screen requesting confirmation to skip the second one of the plurality of segments of interstitial content.

5. The method of Claim 4, wherein the second screen comprises a second auxiliary media object for the second one of the plurality of segments of interstitial content.

6. The method of Claim 1, wherein the auxiliary media object comprises a logo for the one of the plurality of segments of interstitial content.

7. The method of Claim 1, further comprising: receiving a set of metadata associated with the sequence of recorded video content; when the command is received, detecting a subset of the sequence of recorded video content currently being displayed; extracting identifying data for the subset from the set of metadata; determining that the subset is one of the plurality of segments of interstitial content, based on the identifying data; extracting a link for the auxiliary media object from the set of metadata; and obtaining the auxiliary media object, using the link.

8. A programming receiver, comprising: system memory, configured to store a sequence of recorded video content and recorded commercials; at least one processor, communicatively coupled to the system memory, the at least one processor configured to: present the sequence of recorded video content and recorded commercials; receive a user command to skip one of the recorded commercials, during playback of the one of the recorded commercials; and present a screen requesting confirmation to skip the one of the recorded commercials in the sequence, wherein the screen comprises an auxiliary media object for a product associated with the one of the recorded commercials in the sequence.

9. The programming receiver of Claim 8, further comprising: a user interface configured to: receive the user command to skip the one of the recorded commercials; and in response to presenting the screen, receive a confirmation command to skip the one of the recorded commercials; wherein the at least one processor is further configured to omit the one of the recorded commercials during playback of the sequence, based on receiving the confirmation.

10. The programming receiver of Claim 9, wherein the user interface comprises an infrared remote control.

11. The programming receiver of Claim 9, wherein the user interface comprises a graphical user interface (GUI) presented by a remote control software application.

12. The programming receiver of Claim 8, further comprising a communication device communicatively coupled to the at least one processor and a remote server, the remote server configured to store one or more auxiliary media objects associated with recorded commercials; wherein the at least one processor is further configured to: receive a set of metadata associated with the sequence of recorded content; detect a currently displayed subset of the sequence of recorded video content and recorded commercials; extract identifying data for the subset from the set of metadata; determine that the subset is one of the recorded commercials, based on the identifying data; extract a link for the auxiliary media object from the set of metadata; and obtain the auxiliary media object, using the link.

13. The programming receiver of Claim 8, wherein the auxiliary media object comprises a still-frame photograph associated with the product associated with the one of the recorded commercials in the sequence.

14. The programming receiver of Claim 8, wherein the auxiliary media object comprises a logo for the product associated with the one of the recorded commercials in the sequence.

15. A method for presenting recorded video content, the method comprising: in response to a user input command to skip a commercial in a set of recorded video content, displaying an auxiliary media object requesting confirmation to skip the commercial.

16. The method of Claim 15, wherein the auxiliary media object depicts a product associated with the commercial.

17. The method of Claim 15, wherein the auxiliary media object depicts a logo associated with the commercial.

18. The method of Claim 15, further comprising: receiving a second user input command to confirm skipping the commercial; excluding the commercial from playback of the set of recorded video content, in response to receiving the second user input command; and displaying a second auxiliary media object requesting confirmation to skip a second commercial.

19. The method of Claim 15, wherein the user input command is received during playback of the commercial; and wherein the method further comprises: receiving a second user input command to confirm skipping the commercial; excluding the commercial from playback of the set of recorded video content, in response to receiving the second user input command; and resuming playback at a beginning of a next segment of the set of recorded video content.

20. The method of Claim 15, further comprising: receiving a set of metadata associated with the set of recorded video content; when the user input command is received, detecting a subset of the set of recorded video content currently being displayed; extracting identifying data for the subset from the set of metadata; determining that the subset is the commercial, based on the identifying data; extracting a link for the auxiliary media object from the set of metadata; and obtaining the auxiliary media object, using the link.
1. A method executed by a programming receiver that provides recorded video content to a viewer, the method comprising: displaying, by the programming receiver, a sequence of the recorded video content comprising a video presentation and a plurality of segments of interstitial content, wherein each of the plurality of segments of interstitial content is bounded by advertisement markers; receiving metadata associated with the sequence of recorded video content by the programming receiver, the metadata describing the advertisement markers of the plurality of segments, wherein the metadata is received prior to the segments bounded by the advertisement markers; during playback of the sequence of recorded video content by the programming receiver, monitoring the current playback position to identify an upcoming advertisement marker corresponding to a commercial advertisement based upon the metadata; when the upcoming advertisement marker is identified, the programming receiver pre-fetching and storing a plurality of auxiliary media objects for potential display, wherein the pre-fetching renders the auxiliary media objects immediately available for potential presentation in response to a subsequently received skip command from the viewer; receiving, at the programming receiver, a command from the viewer to skip one of the plurality of segments of interstitial content comprising the commercial advertisement; in response to the command from the viewer to skip one of the plurality of segments, the programming receiver immediately presenting, instead of the commercial advertisement, a screen comprising a first one of the previously stored auxiliary media objects that is associated with the one of the plurality of segments of interstitial content, the first one of the previously stored auxiliary media objects comprising a still-frame picture advertisement associated with the commercial advertisement, and the screen requesting confirmation to skip the commercial advertisement; when the first one of the previously stored auxiliary media objects is displayed, the programming receiver beginning pre-fetching of a video ad stream associated with the first one of the previously stored auxiliary media objects for storage in a cache of the programming receiver in anticipation of subsequent user selection and viewing in response to a second command, wherein the video ad stream comprises the commercial advertisement; and in response to the second command to skip the first one of the previously stored auxiliary media objects, the programming receiver: discarding the pre-fetched video ad stream from the cache without playback of the pre-fetched video ad stream; omitting playback of the one of the plurality of segments of interstitial content during displaying the sequence of recorded video content, based on the second command, by advancing a current playback location directly to an endpoint of the one of the plurality of segments of interstitial content; and when a second one of the plurality of segments of interstitial content is next in the sequence of recorded video content, presenting a second screen requesting a second confirmation to skip the second one of the plurality of segments of interstitial content.

2. The method of claim 1, wherein, when a second one of the plurality of segments of interstitial content is not next in the sequence of video content, the method further comprises: determining that a segment of the video presentation is next in the sequence of recorded video content; and when the one of the plurality of segments of interstitial content is omitted, advancing the sequence during playback by presenting the segment.

3. The method of claim 1, further comprising: in response to presenting the screen, receiving a second command to decline skipping the one of the plurality of segments of interstitial content; displaying the one of the plurality of segments of interstitial content, based on the second command; and when a second one of the plurality of segments of interstitial content is next in sequence of the video content, presenting a second screen requesting confirmation to skip the second one of the plurality of segments of interstitial content.

4. The method of claim 3, wherein the second screen comprises a second auxiliary media object for the second one of the plurality of segments of interstitial content.

5. The method of claim 1, wherein the auxiliary media object comprises a logo for the one of the plurality of segments of interstitial content.

6. The method of claim 1, further comprising: receiving a set of metadata associated with the sequence of recorded video content; when the command is received, detecting a subset of the sequence of recorded video content currently being displayed; extracting identifying data for the subset from the set of metadata; determining that the subset is one of the plurality of segments of interstitial content, based on the identifying data; extracting a link for the auxiliary media object from the set of metadata; and obtaining the auxiliary media object, using the link.

7. A programming receiver, comprising: system memory, configured to store a sequence of recorded video content and recorded commercials; at least one processor, communicatively coupled to the system memory, the at least one processor configured to: display a sequence of the recorded video content comprising a video presentation and a plurality of segments of interstitial content, wherein each of the plurality of segments of interstitial content is bounded by advertisement markers; receive metadata associated with the sequence of recorded video content, the metadata describing the advertisement markers of the plurality of segments, wherein the metadata is received prior to the segments bounded by the advertisement markers; during playback of the sequence of recorded video content by the programming receiver, monitor the current playback position based upon the metadata to identify an upcoming advertisement marker corresponding to a commercial advertisement; when the upcoming advertisement marker is identified, pre-fetch and store a plurality of auxiliary media objects for potential display prior to the presentation of the identified upcoming commercial advertisement, wherein the pre-fetching renders the auxiliary media objects immediately available for potential presentation in response to a subsequently received skip command from the viewer; subsequently receive the skip command from the viewer to skip one of the plurality of segments of interstitial content comprising the commercial advertisement; in response to the subsequently received skip command, the programming receiver presenting, instead of the commercial advertisement, a screen comprising a first one of the previously stored auxiliary media objects that is associated with the one of the plurality of segments of interstitial content, the first one of the previously stored auxiliary media objects comprising a still-frame picture advertisement associated with the commercial advertisement, and the screen requesting confirmation to skip the commercial advertisement; when the first one of the previously stored auxiliary media objects is displayed, the programming receiver pre-fetching a video ad stream associated with the first one of the previously stored auxiliary media objects and storing the pre-fetched video ad stream in a cache of the programming receiver for potential user selection and viewing, wherein the video ad stream comprises the commercial advertisement; and in response to a second command to skip the first one of the previously stored auxiliary media objects, the programming receiver: discarding the pre-fetched video ad stream from the cache without playback; and omitting the one of the plurality of segments of interstitial content during displaying the sequence of recorded video content, based on the second command, by advancing a current playback location directly to an endpoint of the one of the plurality of segments of interstitial content; and when a second one of the plurality of segments of interstitial content is next in the sequence of recorded video content, present a second screen requesting a second confirmation to skip the second one of the plurality of segments of interstitial content.

8. The programming receiver of claim 7, further comprising: a user interface configured to: receive the user command to skip the one of the recorded commercials; and in response to presenting the screen, receive a confirmation command to skip the one of the recorded commercials; wherein the at least one processor is further configured to omit the one of the recorded commercials during playback of the sequence, based on receiving the confirmation.

9. The programming receiver of claim 8, wherein the user interface comprises an infrared remote control.

10. The programming receiver of claim 8, wherein the user interface comprises a graphical user interface (GUI) presented by a remote control software application.

11. The programming receiver of claim 7, further comprising a communication device communicatively coupled to the at least one processor and a remote server, the remote server configured to store one or more auxiliary media objects associated with recorded commercials; wherein the at least one processor is further configured to: receive a set of metadata associated with the sequence of recorded content; detect a currently displayed subset of the sequence of recorded video content and recorded commercials; extract identifying data for the subset from the set of metadata; determine that the subset is one of the recorded commercials, based on the identifying data; extract a link for the auxiliary media object from the set of metadata; and obtain the auxiliary media object, using the link.

12. The programming receiver of claim 7, wherein the auxiliary media object comprises a still-frame photograph associated with the product associated with the one of the recorded commercials in the sequence.

13. The programming receiver of claim 7, wherein the auxiliary media object comprises a logo for the product associated with the one of the recorded commercials in the sequence.




Although independent claims 1, 8, and 15 and their dependent claims at issue in the current application and the claims of U.S. Patent No. 10945048B2 are not identical, they are not patentably distinct from each other because the claims of the current application are broader in scope and all the elements of the claims read on the claims of U.S. Patent No. 10945048B2. In the current application, claims 1 and 15 are broader in scope and mirror the limitations of claims 1-13 of U.S. Patent No. 10945048B2. The dependent claims 2-7, 9-14 and 16-20 also mirror limitations disclosed in claims 1-13 of U.S. Patent No. 10945048B2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 10945048B2 because the claims merely broaden the scope of elements already taught in U.S. Patent No. 10945048B2 and the modification or rearrangement of known elements since it has been held that omission of elements and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Knee; Robert A. et al. US 20080152300 A1 (hereafter Knee) and in further view of Coffin, Louis F. III US 20030172376 A1 (hereafter Coffin).
Regarding claim 1, “a method for operating a programming receiver, the method comprising: displaying, by the programming receiver, a sequence of recorded video content comprising a video presentation and a plurality of segments of interstitial content; receiving, at the programming receiver, a command to skip one of the plurality of segments of interstitial content and presenting a screen comprising an auxiliary media object associated with the one of the plurality of segments of interstitial content” Knee teaches Fig. 1, para 0023-0024 disclosing a programming receiver element 110 and Fig. 11-12 and para 0046, 0066, and 0079-0088 disclosing operations performed by element 110); Knee teaches auxiliary media object para 0056-0058 element 110 displays recorded content comprising a recorded video program comprising advertisement wherein para 0045, 0065-0066 disclose that the advertisement may comprise a plurality of frames or content corresponding to interstitial content and clips/objects/or other media corresponds to auxiliary media object associated with advertisements; Knee teaches para 0062 disclosing the user may access the modified skip function when the playback stream reaches an advertisement wherein the user may direct the interactive media guidance application to skip the advertisement in any suitable manner.  For example, the user is presented with a screen requesting that the user confirm a skip option after a transport control bar is displayed in response to a user selecting a menu option (e.g., fast forward) wherein a fast forward option is interpreted as a command to skip the displayed advertisement. Most importantly, Knee teaches and presenting a screen comprising an auxiliary media object associated with the one of the plurality of segments of interstitial content, the auxiliary media object comprising a still-frame picture advertisement associated with the commercial advertisement, and the screen requesting confirmation to skip the one of the plurality of segments of interstitial content in the sequence. Regarding “the screen requesting confirmation to skip the one of the plurality of segments of interstitial content in the sequence” as discussed above, Knee teaches para 0062 disclosing the user may access the modified skip function when the playback stream reaches an advertisement wherein the user may direct the interactive media guidance application to skip the advertisement in any suitable manner.  For example, the user is presented with a screen requesting that the user confirm a skip option after a transport control bar is displayed in response to a user selecting a menu option (e.g., fast forward) wherein a fast forward option is interpreted as a command to skip the displayed advertisement.
	Whereas Knee does not use the term (i.e.., in haec verba) “confirmation to skip”, a person of ordinary skill in the art would have reasonably inferred that Knee reads on the limitation because the prior art recognizes “confirmation to skip based on user input activity. For example, in an analogous art, Coffin para  116 states that in response to a viewer selecting to skip particular advertising, the viewer is presented with particular prompts and menus to confirm the advertisement skipping and wherein para 41 teaches the process of selecting advertising content can occur upon selecting one of a number of menus accessible through use of the input device, separate from receiving a prompt to select viewable advertising content.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knee’s video receiver which enables a viewer to perform playback control of video content comprising advertisements and also identify auxiliary media object associated with the advertisement (e.g., identify, from the advertisement data, an image, a frame from the advertisement, a video clip, a logo, or any other media configured for display instead of the advertisement) to be displayed during skipping of advertisements by further incorporating known elements Coffin’s invention comprising a video receiver wherein in response to a viewer selecting to skip particular advertising, the viewer is presented with particular prompts and menus to confirm the advertisement skipping and wherein teaches the process of selecting advertising content can occur upon selecting one of a number of menus accessible through use of the input device, separate from receiving a prompt to select viewable advertising content because the modification would enable users to skip advertisements which increases enjoyment of the main content while protecting the return on investments made by advertisers who subsidize delivery of the primary content.
Regarding claim 2, “further comprising: in response to presenting the screen, receiving a second command to confirm skipping the one of the plurality of segments of interstitial content; omitting the one of the plurality of segments of interstitial content during displaying the sequence of recorded video content, based on the second command; and when a second one of the plurality of segments of interstitial content is next in the sequence of recorded video content, presenting a second screen requesting a second confirmation to skip a second one of the plurality of segments of interstitial content” is further rejected on obviousness grounds as discussed in the rejection of claims 1 wherein the combination of Knee and Coffin render obvious that after confirming that the viewer wants to skip a particular advertisement, additional advertisements are presented to a viewer. See Coffin para  116 states that in response to a viewer selecting to skip particular advertising, the viewer is presented with particular prompts and menus to confirm the advertisement skipping and wherein para 41 teaches the process of selecting advertising content can occur upon selecting one of a number of menus accessible through use of the input device, separate from receiving a prompt to select viewable advertising content. See also Knee teaches each skip functionality initiated by the viewer only corresponds to the current advertisement being viewed such that when the functions related to the current advertisement skipped are performed, then the routines initiates again if the user is presented a different advertisement (see Knee Fig. 11 and para [0060] which teaches that after the user performs a skip functionality, while an advertisement is being played back, then in response to the skip instruction, the interactive media guidance application may identify the time or video frame at which the current advertisement ends, and automatically continue playing back the recording from the identified time or video frame. Additionally, if the viewer is presented with another advertisement, then the user must perform the skip functionality again and the combination of references render obvious the operations of confirmation requests/messages provided to the viewer when request a skip function). 
Regarding claim 3, “wherein, when a second one of the plurality of segments of interstitial content is not next in the sequence of video content, the method further comprises: determining that a segment of the video presentation is next in the sequence of recorded video content; and when the one of the plurality of segments of interstitial content is omitted, advancing the sequence during playback by presenting the segment” is further rejected on obviousness grounds as discussed in the rejection of claims 1 wherein further teaches See also Knee teaches each skip functionality initiated by the viewer only corresponds to the current advertisement being viewed such that when the functions related to the current advertisement skipped are performed, then the routines initiates again if the user is presented a different advertisement (see Knee Fig. 11 and para [0060] which teaches that after the user performs a skip functionality, while an advertisement is being played back, then in response to the skip instruction, the interactive media guidance application may identify the time or video frame at which the current advertisement ends, and automatically continue playing back the recording from the identified time or video frame. Additionally, if the viewer is presented with another advertisement, then the user must perform the skip functionality again and the combination of references render obvious the operations of confirmation requests/messages provided to the viewer when request a skip function).
Regarding claim 4, “further comprising: in response to presenting the screen, receiving a second command to decline skipping the one of the plurality of segments of interstitial content; displaying the one of the plurality of segments of interstitial content, based on the second command; and when a second one of the plurality of segments of interstitial content is next in sequence of the video content, presenting a second screen requesting confirmation to skip the second one of the plurality of segments of interstitial content” is further rejected on obviousness grounds as discussed in the rejection of claims 1 wherein the combination of Knee and Coffin render obvious receiving confirmations from the viewer to skip the advertisements based on user commands/inputs and the user provides confirmation after a request to fast-forward/skip functionality is initiated (see Knee teaches that the viewer declines skipping the advertisement using a displayed option 814 (para 0070). See also Coffin para  116 states that in response to a viewer selecting to skip particular advertising, the viewer is presented with particular prompts and menus to confirm the advertisement skipping and wherein para 41 teaches the process of selecting advertising content can occur upon selecting one of a number of menus accessible through use of the input device, separate from receiving a prompt to select viewable advertising content.
Regarding claim 5, “wherein the second screen comprises a second auxiliary media object for the second one of the plurality of segments of interstitial content” is further rejected on obviousness grounds as discussed in the rejection of claims 1 wherein the combination of Knee and Coffin wherein because Knee further teaches each advertisement comprises auxiliary media objects associated with that particular advertisement wherein para 0065-0066 disclose that the advertisement may comprise a plurality of frames or content corresponding to interstitial content and clips/objects/or other media corresponds to auxiliary media object associated with advertisements; see also Knee teaches Fig. 7-10 and 0065-0066 - a frame or logo from the advertisement data is presented during a skip function (wherein a person of ordinary skill in the art would understand that each advertisement would have its own logo if the advertisement is associated with a manufacturer e.g., shoe, drink, food manufacturer; para 0045 series of images related to advertisement; para 71 the interactive media guidance application may continue to display the video frame that was displayed (i.e., part of the advertisement) when the skip instruction was received; see also para 0074. See also Coffin para  116 states that in response to a viewer selecting to skip particular advertising, the viewer is presented with particular prompts and menus to confirm the advertisement skipping and wherein para 41 teaches the process of selecting advertising content can occur upon selecting one of a number of menus accessible through use of the input device, separate from receiving a prompt to select viewable advertising content.
Regarding claim 6, “wherein the auxiliary media object comprises a logo for the one of the plurality of segments of interstitial content” is further rejected on obviousness grounds as discussed in the rejection of claims 1 wherein the combination of Knee and Coffin render obvious the additional limitation because Knee further teaches Fig. 7-10 and 0065-0066 - a frame or logo from the advertisement data is presented during a skip function.
Regarding claim 7, “further comprising: receiving a set of metadata associated with the sequence of recorded video content; when the command is received, detecting a subset of the sequence of recorded video content currently being displayed; extracting identifying data for the subset from the set of metadata; determining that the subset is one of the plurality of segments of interstitial content, based on the identifying data; extracting a link for the auxiliary media object from the set of metadata; and obtaining the auxiliary media object, using the link” is further rejected on obviousness grounds as discussed in the rejection of claims 1 wherein the combination of Knee and Coffin wherein Knee further teaches para 0008-0009, 0081, 0086 further teaches data sources data associated with the video including advertisement data that is associated with the advertisement of the video and provided in band or out of band or in a separate data stream and wherein advertisement data associated with the advertisement may comprise a link to substitute media that the interactive media guidance application may access (e.g., a link to substitute media stored in a data source such as a local or network hard drive or Intra/Internet server). The substitute media may include an image (e.g., gif, jpeg, or MPEG I-frame), a video clip or image combined with an application (e.g., java application) for potentially decompressing and displaying the video clip or image, a series of images forming a shortened advertisement, a video clip, a slide show, or any other suitable media.
The programming receiver claims 8-14 are grouped and rejected with the method claims 1-7 because the steps of the method are met by the disclosure of the apparatus and methods of the reference(s) as discussed above, and because the steps of the method are easily converted into elements of a device/apparatus by one skilled in the art. Whereas the method of claims 1-7 do not discuss the claimed memory, processor, or the store a sequence of recorded video content and recorded commercials, remote control of claim 10; and the GUI of claim 12 which are all recited in receiver claims 8-12, the prior art to Knee and Coffin teaches the additional elements of claims 8-12. For example, Knee teaches Knee Fig. 1 and para 0026-0034 disclosing element 117 memory, 116 processor, user interface 114 may be a remote control using an infra-red link, and Fig. 7-10 disclosing a graphical user interface wherein para 0034 teaches control circuitry 116 is adapted to receive user inputs from input device 114 and execute the instructions of the interactive media guidance application.  Control circuitry 116 may include one or more processors, memory 117, input/output circuitry (e.g., graphics circuitry), and any other suitable component for providing analog or digital media programming, program recording, and interactive media guidance features.  In some embodiments, control circuitry 116 may be included as part of one of the devices of user equipment 110 such as, for example, part of display 112 or any other device (e.g., a set-top box, television and video player). Knee para 0028 teaches input device may comprise a touch pad, touch screen to communicate with control circuitry of programming receiver wherein a person of ordinary skill in the art would reasonably infer comprises hardware and/or software to perform the functions of the invention and communicate with the software. Regarding the Equally important is that Knee teaches that substitute interstitial content may be stored in a local device prior to being displayed to the viewer such that the substitute content is understood to be “prefetched” (see Knee para 9, 81 – access to substitute interstitial content is available from local storage teaches the content is available locally such that is prefetched).
Regarding receiver claim 13, the claims is further rejected as discussed in the rejection of claims 1-12 wherein Knee para 69 teaches the substitute media may be an image, a video frame, a graphic, or any other suitable media instead of the original advertisement.
Regarding receiver claim 14 “wherein the auxiliary media object comprises a logo for the product associated with the one of the recorded commercials in the sequence.” is further rejected on obviousness grounds as discussed in the rejection of claims 1-13 wherein the combination of Knee and Coffin render obvious the additional limitation because Knee further teaches Fig. 7-10 and 0065-0066 - a frame or logo from the advertisement data is presented during a skip function
The method claims 15-20 are grouped and rejected with the method claims 1-7 and the receiver claims 8-14 because the steps of the method are met by the disclosure of the apparatus and methods of the reference(s) as discussed above, and because the steps of the method are easily converted into elements of a device/apparatus by one skilled in the art. Whereas independent claims 15 is broader in scope than the limitations of independent claim 12, the claims are not patentably distinct. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950. The examiner can normally be reached generally Monday to Friday 10am-6pm (with alternative Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-270-3950. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421